DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                    

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL-S (IDS Reference) Samsung R1-1803554, hereinafter NPL-S.
Regarding claim 7, 9 and 10, NPL-S teaches, a terminal / a radio communication method for a terminal / a radio base station, comprising: 
a receiver/transmitter (NPL-S: it is about 3GPP NR which comprises a receiver) that receives downlink control information for releasing a semi-persistent scheduling (SPS) of a downlink shared channel (NPL-S: section 9.1 - "If a UE receives ... receives a PDCCH indicating a SPS PDSCH release, the UE generates one corresponding HARQ-ACK information bit”, PDCCH is Downlink Control Channel to carry downlink control information.); and 
a processor (NPL-S: it is about 3GPP NR which comprises a processor), wherein if reception of no more than one unicast downlink shared channel per slot is supported by the terminal (NPL-S: section 9.1.2.1 - "If the does not UE indicate capability to receive more than one unicast PDSCH per slot and .. .”), a semi-static Hybrid automatic Repeat request Acknowledgement (HARQ-ACK) codebook is configured (NPL-S: section 9.1.1 - "If a UE is configured with higher layer parameter HARQ-ACK-codebook=semi-static .. .”), and the SPS is configured (NPL-S: section 9.1 - "If a UE receives ... a PDCCH indicating a SPS PDSCH release...”, suggests that SPS is configured that is released), then the processor generates one HARQ-ACK bit for reception of the downlink control information (NPL-S: section 9.1 - "If a UE receives ... a PDCCH indicating a SPS PDSCH release, the UE generates one corresponding HARQ-ACK information bit”).
Regarding claim 10, claim recites the same limitation for a transmitting base station. Therefore, it is subjected to the same rejection.
Regarding claim 8, NPL-S teaches the terminal, as outlined in the rejection of claim 7.
NPL-S further suggests, wherein the processor does not expect to receive both the unicast downlink shared channel and the downlink control information in a same slot (NPL-S: section 9.1 - "If a UE receives a PDSCH without receiving a corresponding PDCCH, or if the UE receives a PDCCH indicating a SPS PDSCH release, the UE generates one corresponding HARQ-ACK information bit.”, section 9.1.2.1 - "If the does not UE indicate capability to receive more than one unicast PDSCH per slot...”, teaches that UE transmits one HARQ-ACK bit, and it receives in a slot either a PDSCH (i.e. a unicast downlink shared channel) or a PDCCH to release SPS, suggesting UE is not expected to receive both simultaneously at the slot).

Claims 7-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang Chun-Wei et al US 20190306841, hereinafter Huang.
Regarding claim 7, 9 and 10, Huang teaches, a terminal / a radio communication method for a terminal / a radio base station, comprising: 
a receiver/transmitter (Huang: Fig. 2, 222a, 254a RCVR/TMTR) that receives downlink control information for releasing a semi-persistent scheduling (SPS) of a downlink shared channel (Huang: [139] " if the UE receives a PDCCH indicating a SPS PDSCH release, the UE generates one corresponding HARQ-ACK information bit.”, PDCCH is Downlink Control Channel to carry downlink control information); and 
a processor (Huang: Fig. 2, 230, 270 Processor), wherein if reception of no more than one unicast downlink shared channel per slot is supported by the terminal (Huang: [118] " 2. Otherwise, the UE is expected to receive only one unicast PDSCH per slot, ...”), a semi-static Hybrid automatic Repeat request Acknowledgement (HARQ-ACK) codebook is configured (Huang: [116] " 1. When a UE is configured with semi-static HARQ-ACK Codebook...”), and the SPS is configured (Huang: [119] " 3. Handling HARQ-ACK for PDCCH for SPS release...”, suggests that SPS is configured that is released), then the processor generates one HARQ-ACK bit for reception of the downlink control information (Huang: [139] " If a UE receives a PDSCH without receiving a corresponding PDCCH, or if the UE receives a PDCCH indicating a SPS PDSCH release, the UE generates one corresponding HARQ-ACK information bit.”).
Regarding claim 10, claim recites the same limitation for a transmitting base station. Therefore, it is subjected to the same rejection.
Regarding claim 8, Huang teaches the terminal, as outlined in the rejection of claim 7.
Huang further suggests, wherein the processor does not expect to receive both the unicast downlink shared channel and the downlink control information in a same slot (Huang: [118], [139], [422], teaches that UE transmits one HARQ-ACK bit, and it receives in a slot either a PDSCH (i.e. a unicast downlink shared channel) or a PDCCH to release SPS, suggesting UE is not expected to receive both simultaneously at the slot).


















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

IDS Reference, JP 2014-519252 A (LG ELECTRONICS INC.) 07 August 2014.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472